DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 3/24/20201 have been fully considered but they are not persuasive.
In response to the characterization of the Hutchins reference presented in Applicant’s Remarks filed on 3/24/2021, it is determined that Hutchins discloses numerous application of HgTe, Hg1-xCdxTe, and HgI2 as optoelectronic devices and radiation detectors and it is clearly that Hutchins introduces ternary compound Hg3Te2I2 in the context of optoelectronics and radiation detector materials HgTe, Hg1-xCdxTe, and HgI2. Hutchins discloses under “1 Introduction” (see the first paragraph) the band gap 2.1 eV of Hg3Te2I2, which is a good candidate for a detector or optoelectronic detector material. 
This is well-supported by Magarill et al. cited in Non-Final rejection. Magarill teaches ternary mercury chalcohalide Hg3Y2X2 (Y=S, Se, Te; X=Cl, Br, I) as promising materials as optoelectronics. (See the last paragraph of the left column and the first paragraph of the right column p. 102.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 9 – 12, 18 and 27 – 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins et al. (Z. Anorg. Alle. Chem. 2006; hereunder Hutchins) in view of Herpst et al. (US 2014/0246598 A1; hereunder Herpst).
With respect to independent claim 1, Hutchins teaches in the left column on p. 211 (under “1 Introduction”; see the first paragraph) a method for detecting incident radiation, the method comprising: exposing a material comprising a single-crystal of an inorganic compound having the formula Hg3Q2I2 Hg3Te2I2, where Q represents a chalcogen atom or a combination of chalcogen atoms, to incident X-ray, gamma-ray, or nuclear radiation as disclosed in the same paragraph, wherein the material absorbs the incident radiation and electron-hole pairs are generated in the material; and measuring at least one of the energy or intensity of the absorbed incident radiation by detecting the generated electrons, holes, or both since HgTe, HgCdTe, HgI2 is direct detector materials, this is anticipated for Hg3Te2I2 to detect radiation.
In addition, in Fig. 11 Herpst teaches a detecting radiation by electron-hole separation and in paragraph [0006] teaches measuring at least one of the energy or intensity of the absorbed incident radiation. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hutchins in order to detect radiation. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
It is noted that
Herpst et al. (US 2014/0246598 A1) discloses in paragraph [0003] that Semiconductor radiation detectors are the most recent type of detectors developed, and they are very useful because they convert X-ray and gamma quantum (photons) directly into electrical pulses and they have small dimensions. The main requirements for a semiconductor crystal based detector are: (1) a 
Hutchins discloses the band gap for Hg3Te2I2 is 2.1eV (see the same first paragraph), which is a suitable detector materials.
With respect to dependent claim 2, in paragraph [0010] Herpst teaches wherein the material is exposed to the gamma-ray radiation. 
With respect to dependent claim 3, Hutchins is silent with wherein the single-crystal has a length of at least 5 mm and a thickness of at least 1 mm. However, the detector size is within the ordinary skilled art.  Note that Hutchins teaches a single crystal in the second paragraph of 1 Introduction. In paragraph [0003] Herpst teaches detectors in small dimensions. See In re Rose, 220 F.2d 459, 105 USPQ (CCPA 1955). In view of this legal precedent, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hutchins modified by Herpst in order to have a detector in desired dimension as an engineering design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claims 9 and 18, Hutchins teaches wherein Q represents Te.
With respect to dependent claim 10, Herpst teaches wherein the method is carried out at temperatures in the range from about 20oC to about 26oC room temperature.
With respect to independent claim 11, as discussed above Hutchins modified by Herpst teaches a  device for the detection of incident radiation comprising: a material comprising a single-crystal of an inorganic compound having the formula Hg3Q2I2, where Q represents a chalcogen atom or a combination of chalcogen atoms; a first electrode in electrical communication with the material; a second electrode in electrical communication with the material, wherein the first and second electrodes are configured to apply an electric field across the material; and a detector configured to measure a signal generated by electron-hole pairs that are formed when the material is exposed to incident radiation.
With respect to dependent claim 12, see the rejection justification to claim 3 above.
With respect to dependent claims 27 and 28, Hutchins teaches the material required by claim 1, and therefore, Hutchins teaches wherein the material is exposed to the x-ray radiation and wherein the material is exposed to the nuclear radiation”. Also Herpst teaches the limitations of claims 27 – 28 in Fig. 11.
Claims 4 – 8, 13 – 17, 19 – 21 and 27 – 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins modified by Herpst, and further in view of Magarill et al. (2007, Russian Chemical Reviews; hereunder Magarill).
The teaching of Hutchins modified by Herpst has been discussed above.
With respect to dependent claims 4 and 13, Hutchins is silent with wherein Q represents Se.
	In Table 1, Magarill teaches Hg3Se2I2. Since Hg3Te2I2 is known as a detector material by Hutchins and “Se” is in the same group in the Periodic Table as Te, it is obvious choice to fabricate detector material in the same group.
With respect to dependent claims 5 – 7, 14 – 16 and 19 – 21, see In re Rose discussed in the rejection justification to claim 3.
With respect to dependent claims 8 and 17, in Table 1 Magarill teaches wherein Q represents S. see the discussion above for Se in claim 4.
With respect to dependent claims 27 and 28, Magarill teaches the limitation of claims 27 and 28.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perukhina (2004, Journal of Structureal Chemistry) teaches Hg3X2Hal- (X=S, Se, Te; Hal=F, Cl, Br, I) as promising optoelectronic materials.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        3/32/2021